                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA      *                     Case No. 19-MJ-793(RLM)
                              *
                              *                     Brooklyn, New York
                              *                     September 27, 2019
     v.                       *
                              *
EZHIL SEZHIAN KAMALDOSS,      *
                              *
               Defendant.     *
                              *
* * * * * * * * * * * * * * * *

                TRANSCRIPT OF CRIMINAL CAUSE FOR
                   APPLICATION TO EXCLUDE TIME
               BEFORE THE HONORABLE STEVEN M. GOLD
                 UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

For the Government:                        ANDREW GRUBIN, ESQ.
                                           Asst. United States Attorney
                                           United States Attorney’s Office
                                           271 Cadman Plaza
                                           Brooklyn, NY 11201


For the Defendant,                         LANCE CLARKE, ESQ.
  Ezhil Kamaldoss:                         Bernstein Clarke & Moskovitz
                                           11 Park Place, Suite 914
                                           New York, NY 10033




Proceedings recorded by electronic sound recording,
transcript produced by transcription service.


               Fiore Reporting and Transcription Service, Inc.
                      4 Research Drive, Suite 402
                Shelton, Connecticut 06484 (203)929-9992
                                                                      2

 1        (Proceedings commenced at 11:21 a.m.)

 2             THE CLERK:    Criminal cause for Ezhil Kamaldoss,

 3   case no. 19-M-793.     Counsel, your name for the record.

 4             MR. GRUBIN:      Good morning, Your Honor.    Andrew

 5   Grubin for the government.

 6             MR. CLARKE:    Good morning, Your Honor.     Lance

 7   Clarke for Mr. Kalmadoss.     Good morning, everyone.

 8             THE COURT:    Good morning.

 9             Mr. Kalmadoss, do you speak and understand English?

10             THE DEFENDANT:     Yes.

11             THE COURT:    Mr. Grubin, tell me a little bit about

12   why we're doing this and whether it's the first time or not?

13             MR. GRUBIN:      I believe this is the first time,

14   Your Honor.   We are doing this because the parties are

15   engaged in plea negotiations and we're trying to see if there

16   might be a way to resolve this short of indictment.

17             THE COURT:    Correct, counsel?

18             MR. CLARKE:    That's my understanding, Your Honor.

19             THE COURT:    Mr. Kalmadoss, I don't know if I'm

20   pronouncing it correctly.     I hope I am.

21             Mr. Kalmadoss, ordinarily you have a right to have

22   formal charges lodged against you within 30 days of being

23   arrested, and you have a right to a trial on those charges 70

24   days after that.

25             One of the reasons for these rules is so that you


            Fiore Transcription Service, Inc.     203-929-9992
                                                                            3

 1   can't be held in jail for more than a hundred days, 30 plus

 2   70, without your right to your day in court.

 3                Are you understanding me so far?

 4                Please answer me out loud so we have a record of

 5   the fact that you're understanding me.          Okay?

 6                THE DEFENDANT:   Yes.

 7                THE COURT:   Your lawyer has just handed me a form

 8   that says you do not want from today until November 11th to

 9   count as part of the first 30 days, or overall 100 days

10   within which your case must be brought to trial.

11                Are you still understanding?       Please answer me out

12   loud.

13                THE DEFENDANT:   Yes.

14                THE COURT:   The reason he wants you to -- he says

15   you want that is so that he and the prosecutor can go over

16   the evidence against you and decide whether there is a more

17   lenient way than the indictment the government might be

18   planning on bringing now for resolving your case.

19                Do you understand?      Yes?    Please answer me out

20   loud, sir.

21                THE DEFENDANT:   Yes.    Yes.

22                THE COURT:   Are you having any difficultly

23   understanding me at all?

24                THE DEFENDANT:   No, no.

25                THE COURT:   Okay.   Do you want me to enter this


             Fiore Transcription Service, Inc.       203-929-9992
                                                                            4

 1   order even though it would delay the progress of your case by

 2   about seven weeks?     Do you still want me to enter the order

 3   even though it would delay the case?          Do you want to talk to

 4   your lawyer about that first before you answer?          I see you

 5   turning to him.

 6             THE DEFENDANT:       No.

 7             THE COURT:     No?

 8             MR. CLARKE:     I think the answer was no, I would not

 9   like to speak with my attorney.

10             THE COURT:    I understand, but you need to be a

11   little more attentive here.

12             Are you having any difficulty understanding me?

13   We'll get you an interpreter if you'd prefer.

14             THE DEFENDANT:       No.     Yes.

15             THE COURT:    Yes, you want -- yes, what?

16             THE DEFENDANT:       I actually I asked for the lawyer -

17   - if there is any plea deal so the --

18             THE COURT:    You asked if there is any plea deal?

19             THE DEFENDANT:       Yeah.

20             THE COURT:    So you do want me to enter this order

21   so your lawyer has more time to investigate that, even though

22   it would delay the case?

23             THE DEFENDANT:       Yeah.

24             THE COURT:    Are you making this decision

25   voluntarily?


            Fiore Transcription Service, Inc.        203-929-9992
                                                                       5

 1             THE DEFENDANT:     Yes.

 2             THE COURT:    Is anybody pressuring you or forcing

 3   you to agree to this?

 4             THE DEFENDANT:     No.

 5             THE COURT:    Counsel, are you satisfied your client

 6   is making a voluntary and informed choice here?

 7             MR. CLARKE:    I am, Your Honor.

 8             THE COURT:    I find the consent of the defendant

 9   knowing and voluntary. I find the entry of the order of

10   excludable delay to be in the interest of justice and I'm

11   entering it accordingly.

12             MR. CLARKE:    Thank you, Your Honor.

13             MR. GRUBIN:      Thank you, Judge.   Have a good day.

14        (Proceedings concluded at 11:25 a.m.)

15                  I, CHRISTINE FIORE, court-approved transcriber

16   and certified electronic reporter and transcriber, certify

17   that the foregoing is a correct transcript from the official

18   electronic sound recording of the proceedings in the above-

19   entitled matter.

20

21

22                                        October 4, 2019

23      Christine Fiore, CERT

24

25


            Fiore Transcription Service, Inc.     203-929-9992
